DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a frame including side parts disposed so as to face each other and a connecting part connecting the side parts, the frame supporting the heating member and the heat source; and
a heat-insulating cover member detachably engaged with the frame and provided outside of the frame, wherein
the connecting part of the frame is disposed so as to cover a space above the heating member, and
a plurality of heat retention spaces is provided inside of the cover member so as to be partitioned from one another and to be opened toward the connecting part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach heat retaining spaces: Mitsuoka, U.S.P.G. Pub. No. 2020/0301331; Ukai, U.S.P.G. Pub. No. 2018/0120740; Saito et al., U.S.P.G. Pub. No. 2016/0357144; Yoshinaga et al., U.S.P.G. Pub. No. 2016/0223963;  빌헬무스피터요하네스클라센스, KR 100301566 B1; and Li, CN 110083037 A.  Kitozaki, U.S.P.G. Pub. No. 2009/0016764; Minagawa et al., U.S.P.G. Pub. No. 2013/0108299; and Yagi et al., U.S.P.G. Pub. No. 2016/0216664, teach means of avoiding excess heat retention at the ends of rollers when small sized sheets are fixed.  Uchiyama, U.S.P.G. Pub. No. 2019/0354047, teaches that the amount of heat retained by a region depends on the heat retention of neighboring regions.  Struble et al., U.S.P.G. Pub. No. 2020/0319544, teaches reflective partitions along a heating element to retain emitted radiative heat within specific zones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852